Title: To Thomas Jefferson from C. W. F. Dumas, 3 April 1789
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lahaie 3e. Avril 1789

Après le contenu de l’incluse que Votre Excellence lira, je n’ai rien à ajouter, sinon de me référer à celle que j’ai eu l’honneur de Lui écrire le 24 du mois passé, et de l’assurer que dans ma solitude c’est une douceur pour moi de profiter du séjour qu’elle fait encore dans notre Continent, en l’entretenant un moment, ne fût-ce que pour Lui répéter les assurances du respectueux dévouement avec lequel je suis de Votre Exe Le très-humble & très-obéissant serviteur

C W F Dumas

